tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c 200su204y oct set ep mats uniform issue list xe kk ok ok kk legend taxpayer a taxpayer b ira c trust d executor and trustteee financial advisor f investment firm g account h accounting firm i amount j dear kk kk kk kk kk ok kok kok kk this is in response to your letter dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a died on february ae age i taxpayer a’s estate contained ira c that she had received from her spouse taxpayer b who had predeceased her in j the beneficiary of ira c was trust d the beneficiaries of trust d were taxpayer a’s three adult children executor and trustee e was appointed the trustee of trust d on may ml and the executor of taxpayer a’s estate on march i financial advisor f an employee and officer of investment firm g in march instructed his assistant to transfer ira c to trust d on april my f’s assistant sent executor and trustee e several documents which she had completed requesting that he sign and return them included in the package of forms sent to executor and trustee e was investment firm g’s ira irra roth sep sra distribution form executor and trustee e signed each form and returned them to investment firm g as instructed upon receipt of the executed forms investment firm g processed a transfer of amount j from ira c to account h anon-ira account financial advisor co in late october executor and trustee e contacted accounting firm i to request professional advice and assistance regarding the tax implications of the transfer of ira c to account h upon investigation accounting firm i determined that the ij form_5498 for ira c was using the ein for trust d thereby indicating it was already an asset of trust d more importantly accounting firm i discovered that executor and trustee e unwittingly validated the transfer of assets when he signed the above referenced distribution form and that the rollover period prescribed under code sec_408 if any had expired based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount j from ira c because the failure to waive such requirement would be against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira should be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or mm distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code denies rollover treatment for inherited iras an ira shall be treated as inherited if the individual for whose benefit the arrangement is maintained acquired such ira by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_408 of the code provides a 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred with respect to the ruling requested code sec_408 and revproc_2003_16 authorize the service to extend the 60-day rollover period under certain circumstances however the service may only grant an extension of time to accomplish a rollover where the distribution concerning which the extension is requested was eligible for rollover treatment in this case neither trust d nor taxpayer a’s three children the three beneficiaries of trust d was eligible to roll over into an ira amount j the amount distributed from ira c into account h in short the information presented by executor and trustee e demonstrates that ira c became an inherited ira as defined in sec_408 with respect to trust d vee and taxpayer a’s three adult children upon taxpayer a’s death sec_408 of the code denies rollover treatment for inherited iras since amount j was ineligible to be rolled over into an ira the 60-day rollover period never attached to amount j thus the service cannot grant an extension of time to complete an action which neither trust d nor the three beneficiaries thereof could undertake thus with respect to your ruling_request we conclude as follows since trust d and the beneficiaries thereunder were ineligible to roll over amount j distributed from ira c into an individual_retirement_account the service cannot grant any period of time to accomplish said rollover of amount j no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact address all correspondence to se t ep ra t3 at please sincerely yours frames sl ger employee_plans tec hnical group enclosures deleted copy of this letter notice of intention to disclose notice cc ok k ok ok ok ok ok
